UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 12, 2014 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Louisiana Street, Suite 700 Houston, TX 77002-2700 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On November 12, 2014, TC PipeLines, LP (the "Partnership") issued a press release announcing the Partnership received an offer from TransCanada Corporation to purchase the remaining 30 percent interest in Gas Transmission Northwest LLC. The terms and structure of the proposed transaction are subject to satisfactory negotiation and approval by the Partnership's Conflicts Committee and Board of Directors. A copy of the press release is furnished as Exhibit99.1 hereto. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Actexcept as expressly set forth by specific reference in such filing. 2 Item 9.01 Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release dated November 12, 2014. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By: /s/ Jon Dobson Jon Dobson Secretary Dated:November 12, 2014 4 EXHIBIT INDEX ExhibitNo. Description Press Release dated November 12, 2014.
